Jenkins, P. J.
In the instant claim case, possession of the *153automobile levied upon was admitted to have been iu the defendant in fi. fa. at the time of the levy. While the evidence adduced on behalf of the claimant son was sufficient to show that'he had originally purchased the property more than five years previous to the levy, and while the defendant in fi. fa. testified that the property did not belong to him, but belonged to the claimant, there was testimony for the plaintiff to the effect that the defendant in fi. fa. had previously to the levy treated the property as his own, and had conveyed it to a corporation organized by himself, in part payment of capital stock of the corporation, issued to him, and that upon the dissolution of the corporation he, the defendant in fi. fa., had been allowed to withdraw the property. The claimant did not testify. Since the testimony of the defendant in fi. fa. was discredited by the proof of facts contradictory to those to which he testified, the jury were authorized to disregard his testimony; and since it can not be said as a matter of law that merely showing that he had originally purchased the property more than five years before the levy was sufficient, as a matter of law, to carry the burden resting upon the claimant, it can not be said, that the verdict finding the property subject was unauthorized.

Judgment affirmed.


Stephens and Sutton, JJ., concur.